Per Curiam.
The parties hereto having submitted a controversy on agreed facts for the purpose of obtaimng a determination as to the title of the property known as 483 WasMngton avenue, Albany, N. Y., and it appearmg by said facts *798that the plaintiff and her predecessors in title have been in actual and exclusive possession of the premises in question under a claim of title and ownership exclusive of any other right for a period of over sixty years, and the plaintiff having contracted to sell and convey the said premises to the defendant upon the latter receiving an adjudication that the title is marketable, this court concludes that such title is marketable and the absolute fee thereof is vested in the plaintiff and that the plaintiff is entitled to a performance of the contract for the sale and purchase thereof, upon the performance by the plaintiff of the obligations imposed on her in and by the terms of such contract, and that judgment be entered accordingly without costs. All concur. Judgment directed in favor of the plaintiff, without costs.